DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
sub-channel of Claim 1
stop member at the second end in Claim 1
sensor of Claim 14
indicator light of Claim 15
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Element number should be added to both the drawings and the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 – 7, and 9 - 11 of U.S. Patent No. 11,37,411 in view of Nagy (WO 2013/034937). 
Regarding Claim 1, the US Patent discloses all of the limitations except for a second end of the sub-channel provided with a stop member.
Nagy teaches sub-channel (24A) comprises a second end (side marked 24 in Figure 2) provided with a stop member (see stop preventing 23 from moving left in Figure 3) for preventing a sample holder (23) from being placed into the sub-channel from outside a sample analyzer (Figure 2) (the sub channel is open on one side) (Page 6, lines 2 – 5).
As such, it would have been obvious to one of ordinary skill in the art to modify the US Patent Yu so that the sub-channel comprises a second end provided with a stop member for preventing a sample holder from being placed into the sub-channel from outside the sample for the benefit of repeatable sampling in a quick, simple way by utilizing a stable sampling position in combination with sample racks which can be moved in multiple directions, as taught by Nagy (Page 2, line 24 – Page 3, line 29).
Regarding Claim 2, Nagy teaches the limitations in Figure 3. 
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 3, Nagy teaches the limitation in Figure 2.
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 4, the US Patent discloses the limitations in Claim 2.
Regarding Claim 5, the US Patent discloses the limitations in Claim 5.
Regarding Claim 6, the US Patent discloses the limitations in Claim 6.
Regarding Claim 7, the US Patent discloses the limitations in Claim 7.
Regarding Claim 8, the US Patent discloses the limitations in Claim 1.
Regarding Claim 9, the US Patent discloses the limitations in Claim 10.
Regarding Claim 10, the US Patent discloses the limitations in Claim 1.
Regarding Claim 11, Nagy teaches the limitations in Figures 2, 3.
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 12, the US Patent discloses the limitations in Claim 9.
Regarding Claim 13, the US Patent discloses the limitation in Claim 11.

Claims 14 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,37,411 in view of Nagy (WO 2013/034937), in further view of Gomm et al. (US 2015/0268259).
Regarding Claim 14, the combination fails to expressly disclose a sensor is mounted in each storage channel, which is configured for recognizing whether a sample holder is placed in said storage channel.
Gromm teaches a plurality of storage channels (Figure 2), wherein a sensor (60) is mounted in each channel, which is configured for recognizing whether a sample holder (42) is placed in said storage channel [0054 - 0067].
As such, it would have been obvious to one of ordinary skill in the art to modify the combination by including a sensor mounted in each storage channel, which is configured for recognizing whether a sample holder is placed in said storage channel for the benefit of indicating the proper loading of the sample holder [Abstract].
Regarding Claim 15, Gromm teaches an indicator light (82, 84) is configured for displaying a current state of said storage channel according to a state of the corresponding sensor and a test state of said storage channel [0067].
The combination would have been obvious for the same reasons regarding the rejection of Claim 14 above.
Nevertheless, the combination fails to expressly disclose the light is mounted in the channel; however, it would have been obvious to one of ordinary skill in the art to mount the light anywhere it is intuitive to the user that the light corresponds to the status of a respective channel. As such, it would have been obvious to one of ordinary skill in the art to mount the light in the channel itself for the benefit of clearly identifying the display corresponds to the status of that channel.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 – 6, 11, 12, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 4 and 17, the claim recites “reading information of the sample holder in the sample-drawing channel or the sample containers thereof”. It’s unclear as to if the information is read from 1) the sample holder in the sample drawing channel or the sample container at any location or 2) the sample holder or the sample contains when either is in the sample-drawing channel, thus rendering the claim indefinite. 
Regarding Claim 11, the claim recites “stop member”. It is unclear as to if these stop members are the same as those of Claim 1 or different stop members, thus rendering the claim indefinite.
Regarding Claim 20, the setting step it unclear, thus rendering the claim indefinite. Is setting a mental exercise or is some kind of information input into the analyzer?
Regarding Claim 20, the claim recites “emergency sample holder” It is unclear as to what the difference is between a sample holder and an “emergency” sample holder, thus rendering the claim indefinite.
Regarding Claim 20, the claim recites “emergency channel” It is unclear as to what the difference is between a channel and an “emergency” channel, thus rendering the claim indefinite.
Regarding Claim 20, the claim recites “emergency sample-drawing operation” It is unclear as to what the difference is between a sample-drawing operation and an “emergency” sample-drawing operation, thus rendering the claim indefinite.
Claims dependent upon a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 7, 11, 13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 103884857), in view of Nagy (WO 2013/034937). Citations pertaining to Yu refer to the attached English Translation.
Regarding Claim 1, Yu discloses a sample analyzer, in at least Figures 1 — 4, comprising:
a fixed sample storage region (2), the sample storage region being fixed in the sample analyzer and being provided with a plurality of storage channels (23 between 28) arranged side-by-side for receiving sample holders (3) (Page 7) (Figure 1), each sample holder being capable of receiving a plurality of sample containers (via 33) (Page 9) (Figure 6);
a transport mechanism (1 and everything located thereon except from what is attached to 1 via 21) (Figure 1), comprising an engagement slot (9) for receiving one of the sample holders (Page 10) (Figure 1), an actuation mechanism (61, 62), and a first moving mechanism (82, 83, 84, 85) (Pages 7, 8) for driving the engagement slot and the actuation mechanism to move along a first direction (left and right) (Pages 7, 8), wherein the first direction is a horizontal direction perpendicular to an axial direction of the storage channels (Figure 1), the engagement slot and the actuation mechanism are fixed on the first moving mechanism (via 7) (Page 8), an axial direction of the engagement slot is parallel to the axial direction of the storage channels (Figure 1), the engagement slot and the actuation mechanism are alignable with any one of the storage channels by means of the first moving mechanism moving along the first direction (Pages 7 — 10), wherein the actuation mechanism comprises an actuator (62) for pushing or pulling the sample holders (Page 8) (Figure 3) and a second moving mechanism (41, 42, 43, 44, 45) for driving the actuator to move along a second direction (forward and backward) parallel to the axial direction of the storage channel (Page 8) (Figures 2, 3), and the actuator is drivable by at least one of the first moving mechanism and the second moving mechanism to realize movement of the sample holders between the storage channels and the engagement slot (Page 8) (Figure 3), and
a sample-drawing channel (any one of the storage channels is capable of being a sample-drawing channel, the sample-drawing channel is the channel that is to be presently acted upon by actuator and associated components, the channel including the storage channel and engagement slot), which comprises a sub-channel (the acted upon storage channel) arranged in parallel with the storage channels (Figure 1), wherein the sub-channel comprises a first end with an opening (end nearest the engagement slot), wherein a sample-drawing position is provided in the sample-drawing channel (any position along the axial direction of the sample-drawing channel is capable of being a “sample drawing position”) (Figure 3), wherein the first moving mechanism is capable of moving along the first direction to make the engagement slot align with the first end of the sub-channel (Figures 1 – 3), so that the engagement slot  and the sub-channel together form the sample-drawing channel (Figure 1), and so that the actuation mechanism is capable of moving each sample container received by the sample holder in the sample-drawing channel to the sample-drawing position (Figure 3)
Yu fails to expressly disclose the sub-channel comprises a second end provided with a stop member for preventing a sample holder from being placed into the sub-channel from outside the sample analyzer and a sample-drawing mechanism, which is capable of drawing a sample from each sample container received by said sample holder in the sample-drawing channel and moved to the sample-drawing position by the actuation mechanism.
Nagy teaches sub-channel (24A) comprises a second end (side marked 24 in Figure 2) provided with a stop member (see stop preventing 23 from moving left in Figure 3) for preventing a sample holder (23) from being placed into the sub-channel from outside a sample analyzer (Figure 2) (the sub channel is open on one side) (Page 6, lines 2 – 5) and a sample-drawing mechanism (MK), which is capable of drawing a sample from each sample container  (22) received by said sample holder in a sample-drawing channel (channel having both racks in Figure 2) and moved to a sample-drawing position (26) by an actuation mechanism (28).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Yu so that the sub-channel comprises a second end provided with a stop member for preventing a sample holder from being placed into the sub-channel from outside the sample analyzer and a sample-drawing mechanism, which is capable of drawing a sample from each sample container received by said sample holder in the sample-drawing channel and moved to the sample-drawing position by the actuation mechanism for the benefit of repeatable sampling in a quick, simple way by utilizing a stable sampling position in combination with sample racks which can be moved in multiple directions, as taught by Nagy (Page 2, line 24 – Page 3, line 29).
Regarding Claim 2, Yu discloses a length of the sample-drawing channel is at least twice that of the sample holder (the channels between 23 and 38 and when the engagement slot is aligned with one of those channels, the engagement slot and the channel are at least twice that of the length of the sample holder) (Figures 2, 3).
Regarding Claim 3, Nagy teaches only one sample-drawing position (26) is provided in the sample-drawing channel (Page 6, lines 10 – 12).
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 7, Yu discloses the sub-channel is arranged in a position which is adjacent to an outermost storage channel of the plurality of storage channels (e.g. when the leftmost channel is the sub-channel, the next leftmost channel is the outermost storage channel) (Figure 1).
Regarding Claim 11, Nagy teaches each storage channel (24A) is provided with at least a stop member (see stop preventing 23 from moving left in Figure 3)arranged at one end of each of said storage channels, for preventing the sample holder in said storage channel from protruding out of said storage channel (Figure 3), the sub-channel is provided without a stop member at the first end (as it is open according to Claim 1) (Figure 3).
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 13, Nagy teaches the sample drawing mechanism (MK) has a sample dispensing needle (Figure 2) and a moving mechanism capable of moving the sample dispensing needle to the sample-drawing position to execute a sample-drawing operation (inherently present and would have been obvious to one of ordinary skill in the art as MK samples from 26 and the samples move through 26 without crashing into other structure therefore MK must move to enable retrieval of samples) (Page 6, lines 7 — 21) (Figures 2, 3).
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 16, Yu discloses a method for feeding a sample holder (3) in a sample analyzer (Figures 1 – 4) comprising a fixed sample storage region (2), which is fixed in the sample analyzer and provided with a plurality of storage channels (23 between 28) arranged side-by-side for receiving sample holders (3) (Page 7) (Figure 1), each sample holder being capable of receiving a plurality of sample containers (via 33) (Page 9) (Figure 6); a transport mechanism (1 and everything located thereon except from what is attached to 1 via 21) (Figure 1) including an engagement slot (9) for receiving one of the sample holders (Page 10) (Figure 1), an actuation mechanism (61, 62), and a first moving mechanism (82, 83, 84, 85) (Pages 7, 8) for driving the engagement slot and the actuation mechanism to move along a first direction or a direction opposite to the first direction (left and right) (Pages 7, 8), wherein the first direction is a horizontal direction perpendicular to an axial direction of the storage channels (Figure 1), wherein the actuation mechanism comprises an actuator (62) for pushing or pulling the sample holder (Page 8) (Figure 3) and a second moving mechanism (41, 42, 43, 44, 45) for driving the actuator to move along a second direction (forward and backward) parallel to the axial direction of the storage channel of along a direction opposite to the second direction (Page 8) (Figures 2, 3), the method comprising:
moving the engagement slot by the first moving mechanism, to align the engagement slot with a target storage channel among the plurality of storage channels (Pages 7, 8) (Figure 2); 
moving, by the actuation mechanism, a target sample holder in the target storage channel into the engagement slot (Figure 3); 
moving the engagement slot having the target sample holder by the first moving mechanism, to align the engagement slot with an empty target storage channel among the plurality of storage channels, after the sample containers received in the target sample holder are performed with a sample analysis (Pages 9- 10)
moving, by the actuation mechanism, the target sample holder in the engagement slot back into the empty storage channel (Page 10).
Yu fails to disclose a sample-drawing mechanism which is capable of drawing a sample; 
moving the engagement slot together with the target sample holder by the first moving mechanism, to align the engagement slot with the fixed channel, so that the engagement slot and the fixed channel aligned with each other form a sample-drawing channel; 
moving the target sample holder in the sample-drawing channel by the actuation mechanism, so as to move at least one sample container received in the target sample holder to a fixed sample drawing position arranged in the sample-drawing channel, and stop said sample container in the fixed sample drawing position for a sample-drawing operation;
performing, by the sample-drawing mechanism, the sample-drawing operation on each sample container moved to the fixed sample drawing position. 
Nagy teaches a sample-drawing mechanism (MK) which is capable of drawing a sample (Page 6, lines 10 – 12); 
moving a target sample holder (23) having an engagement slot (slot of 24A) by a first moving mechanism (M7), to align the engagement slot with a fixed channel (channel where sampling occurs) (Figure 2), so that the engagement slot and the fixed channel aligned with each other form a sample-drawing channel (Figure 2) (Page 6, lines 1 – 7); 
moving the target sample holder in the sample-drawing channel by an actuation mechanism (28), so as to move at least one sample container (22) received in the target sample holder to a fixed sample drawing position (26) arranged in the sample-drawing channel, and stop said sample container in the fixed sample drawing position (26) for a sample-drawing operation (inherent for the sample to actually take the sample) (Page 6, lines 7 – 12);
performing, by the sample-drawing mechanism, the sample-drawing operation on each sample container moved to the fixed sample drawing position (Page 6, lines 7 – 12)
Nagy essentially teaches the same relative movement between the channels and engagement slot, rather with a fixed engagement slot and moving channels. Nag’s procedure can also be extended to other analyzers (Page 2, lines 30 – 33).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Yu to perform Nagy’s steps, however with Yu’s fixed channels and moving engagement slot, and include a sample-drawing mechanism which is capable of drawing a sample and move the engagement slot together with the target sample holder by the first moving mechanism, to align the engagement slot with the fixed channel, so that the engagement slot and the fixed channel aligned with each other form a sample-drawing channel; move the target sample holder in the sample-drawing channel by the actuation mechanism, so as to move at least one sample container received in the target sample holder to a fixed sample drawing position arranged in the sample-drawing channel, and stop said sample container in the fixed sample drawing position for a sample-drawing operation; and perform, by the sample-drawing mechanism, the sample-drawing operation on each sample container moved to the fixed sample drawing position, where the target sample holder is returned to the empty target storage channel after sample-drawing occurs for the benefit of repeatable sampling in a quick, simple way by utilizing a stable sampling position in combination with sample racks which can be moved in multiple directions, as taught by Nagy (Page 2, line 24 – Page 3, line 29).
Regarding Claim 20, Yu discloses setting one of the storage channels as an emergency channel (any channel can be set as an emergency channel).
The combination as discussed above regarding the rejection of Claim 16 renders obvious moving the target sample holder in the sample-drawing channel back to the empty storage channel by the transport mechanism; moving the a sample holder in the  channel to the sample-drawing channel, for a sample-drawing operation performed by the sample-drawing mechanism.
Nevertheless, the combination fails to expressly disclose requesting a test for an emergency sample holder in the emergency channel and a current operation to perform the emergency test.
Examiner takes Official Notice it is common knowledge in the art to prioritize samples and interrupt tests according to needs of the users.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that when a test is requested for an emergency sample holder in the emergency channel during the sample-drawing operation of the target sample holder, stopping the sample-drawing operation of the target sample holder and moving the target sample holder in the sample-drawing channel back to the empty storage channel by the transport mechanism; moving the emergency sample holder in the emergency channel to the sample-drawing channel, for an emergency sample-drawing operation performed by the sample-drawing mechanism for the benefit of testing samples that have priority as soon as possible.

Claim(s) 4 - 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 103884857), in view of Nagy (WO 2013/034937), in further view of Polaniec et al. (US 5735387).
Regarding Claim 4, Yu discloses an information reader (inherently present to read the barcodes) which is capable of reading information of the sample holder (information in 313) or the sample containers thereof (via 34) (Page 9).
The combination fails to disclose the information reader reads the information in the sample-drawing channel.
Polaniec teaches sample containers and sample holders including barcodes, the barcodes are read by an information reader (26) arranged in a transfer path along which the sample holder is taken from the storage channel to a sample-drawing position (between 16 and 18) and performs an information reading operation on the sample holder and one or more sample containers passing thereby (Col 4, lines 48 — 56).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to have the information reader read the information in the sample-drawing channel for the benefit of to provide information to the sample analyzer so that the sample container can be tracked and analysis can be scheduled, as taught by Polaniec (Col 4, lines 48 — 56).
Regarding Claim 5, Yu discloses the sample-drawing position is located at a middle section of the sample-drawing channel (middle of Figure 3). Nagy teaches the same (26) (Figure 2). 
The combination fails to expressly disclose the information reader is also located at a middle section of the sample-drawing channel.
One of ordinary skill in the art would have realized for Polaniec’s information reader to be able to read all of the barcodes on the sample containers and the sample holder, the information reader must be positioned at a location where all of the sample tubes and sample holder pass.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to locate the information reader at a middle section of the sample-drawing channel for the benefit of a location where all the sample tubes and sample holder pass so all of their respective barcodes can be read so that the sample containers can be tracked and analysis can be scheduled, as taught by Polaniec (Col 4, lines 48 — 56).
Regarding Claim 6, the combination fails to expressly disclose the information reader is arranged at an end of the engagement slot towards the storage channels.
One of ordinary skill in the art would have realized for Polaniec’s information reader to be able to read all of the barcodes on the sample containers and the sample holder, the information reader must be positioned at a location where all of the sample tubes and sample holder pass. Any location where this occurs is sufficient for collecting the information from the barcodes.
Yu discloses a position where this occurs (corresponding with end of the engagement slot towards the storage channel e.g. the location of 61 in topmost Figure 3). Nagy teaches a similar location (Figure 2).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to arrange Polaniec’s information reader at an end of the engagement slot towards the storage channel for the benefit of a location where all the sample tubes and sample holder pass so all of their respective barcodes can be read so that the sample containers can be tracked and analysis can be scheduled, as taught by Polaniec (Col 4, lines 48 — 56), and minimizing the required amount of information readers in the combination.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 103884857), in view of Nagy (WO 2013/034937), in further view of Endo et al. (US 2016/0202279).
Regarding Claim 8, the combination fails to disclose the actuation mechanism further comprises a third moving mechanism for driving the actuator to ascend and descend.
Endo teaches an actuation mechanism comprising a moving mechanism (38) for driving an actuator to ascend and descend [0039]
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to modify the combination to have the actuation mechanism further comprises a third moving mechanism for driving the actuator to ascend and descend for the benefit of incorporating vertical storage so that more sample containers/holders can be stored, as taught by Endo [0038].
Regarding Claim 9, Yu discloses the actuator is fixed on the second moving mechanism (41, 42, 43, 44, 45) and driven by the second moving mechanism to move together forwards and backwards along the second direction (forward and backward) (Page 8) (Figures 2, 3).
The combination fails to expressly disclose the third moving mechanism and the actuator are fixed together on the second moving mechanism.
Endo teaches the third moving mechanism and the actuator are fixed together [0037 – 0040].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the third moving mechanism and the actuator are fixed together on the second moving mechanism for the benefit of incorporating vertical storage so that more sample containers/holders can be stored, as taught by Endo [0038].

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 103884857), in view of Nagy (WO 2013/034937), in further view of Cook et al. (US 2017/0219614).
Regarding Claim 12, Yu discloses a middle portion of said storage channel is provided with an opening (26) through which the actuator can pass (Figure 1, 3).
The combination fails to expressly disclose the stop member is a step arranged at the end of said storage channel facing the engagement slot, a middle portion of the step is provided with an opening through which the actuator can pass.
Cook teaches a stop member (322) (Figure 6B) that is a step respectively arranged an end (end opposite 315) of each of the storage nests (312) (step shape can be seen in Figure 6A) [0166, 0175] facing a direction of removal (Figure 5C), a middle portion of each step is provided with an opening (324) through which an actuator (arm of 304) can pass [0159, 0166]
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination in view of Cooks teachings to have the stop member be formed a step arranged one end of each of Yu’s storage channels, a middle portion of each step being provided with an opening through which Yu’s actuator can pass for the benefit of saving space in the analyzer while being able to extract the vertically stored sample holders, as taught by Cook [0185].

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 103884857), in view of Nagy (WO 2013/034937), in further view of Gomm et al. (US 2015/0268259).
Regarding Claim 14, the combination fails to expressly disclose a sensor is mounted in each storage channel, which is configured for recognizing whether a sample holder is placed in said storage channel.
Gromm teaches a plurality of storage channels (Figure 2), wherein a sensor (60) is mounted in each channel, which is configured for recognizing whether a sample holder (42) is placed in said storage channel [0054 - 0067].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by including a sensor mounted in each storage channel, which is configured for recognizing whether a sample holder is placed in said storage channel for the benefit of indicating the proper loading of the sample holder [Abstract].
Regarding Claim 15, Gromm teaches an indicator light (82, 84) is configured for displaying a current state of said storage channel according to a state of the corresponding sensor and a test state of said storage channel [0067].
The combination would have been obvious for the same reasons regarding the rejection of Claim 14 above.
Nevertheless, the combination fails to expressly disclose the light is mounted in the channel; however, it would have been obvious to one of ordinary skill in the art to mount the light anywhere it is intuitive to the user that the light corresponds to the status of a respective channel. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the light in the channel itself for the benefit of clearly identifying the display corresponds to the status of that channel.

Allowable Subject Matter
Claims 10, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856